Citation Nr: 9923714	
Decision Date: 08/21/99    Archive Date: 08/26/99

DOCKET NO.  97-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for tinea versicolor, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to an 
increased evaluation for his service-connected tinea 
versicolor.

The Board notes that in his June 1997 notice of disagreement, 
the veteran inquired as to why the RO had not addressed his 
claim of entitlement to service connection for gastritis 
inflammation of the stomach.  In a July 1997 letter to the 
veteran, the RO explained that his original claim for service 
connection for gastritis inflammation of the stomach had been 
denied in 1972, and that in his October 1996 claim for an 
increased rating for tinea versicolor, he did not provide any 
indication that he wished to reopen his claim of service 
connection for gastritis inflammation of the stomach.  The RO 
informed the veteran as to what type of evidence he would 
have to submit in order to reopen this claim.  As the veteran 
has not since attempted to reopen his claim of entitlement to 
service connection for gastritis inflammation of the stomach, 
this matter is not presently before the Board.  

The Board notes that in the June 1999 informal hearing 
presentation, the veteran's representative contended that 
after the veteran was provided with his VA examination in 
December 1998, his service officer was not given the 
opportunity to submit a VA Form 646 on his behalf.  However, 
the Board notes that in March 1998, the veteran and his 
representative had already submitted a VA Form 646.  Further, 
the Board notes that after the veteran's VA examination, both 
the veteran and his representative were sent a supplemental 
statement of the case in March 1999.  In accordance with 
38 C.F.R. § 20.302(c) (1998), they were both informed that 
they had a period of 60 days in which to submit any 
additional information concerning the veteran's claim before 
his case would be forwarded to the Board.  The record 
reflects that during the subsequent 60-day period, no 
additional correspondence or evidence was received from 
either the veteran or his representative. 

In short, the veteran's representative has already submitted 
a VA Form 646, and both were provided adequate notice, in 
connection with the issuance of the Supplemental Statement of 
the Case, of the time period in which they had to submit any 
additional evidence and argument before the this case would 
be forwarded for appeal.  Moreover, the veteran's 
representative has submitted an informal hearing presentation 
in June1999, affording yet another opportunity to present 
contentions.  The Board accordingly finds that there has been 
no due process violation or other prejudice to the veteran's 
case.


FINDINGS OF FACT

1.  The veteran's tinea versicolor is currently manifested by 
no more than slight, if any, exfoliation, exudation, or 
itching.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to his service-connected disability, so 
as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

2.  The criteria for an increased disability rating on an 
extra-schedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In June 1998 this case 
was remanded by the Board to the RO for further development, 
as will be described in detail below.  This development was 
accomplished.  In the opinion of the Board, there is ample 
medical and other evidence of record, the veteran has been 
provided with a recent VA examination, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).


There is no specific Diagnostic Code for tinea versicolor.  
VA regulations provide that when an unlisted disorder is 
encountered it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20.  In this case, the 
diagnostic code which most closely relates to tinea 
versicolor is 38 C.F.R. § 4.118, Diagnostic Code 7806 
[eczema].  Under this criteria, a 10 percent rating is 
warranted for a skin disorder with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  A 
30 percent rating is warranted for a skin disorder with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating, the highest rating 
assignable based on this code, is warranted for a skin 
disorder with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or being 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

Service medical records reflect that while in service, the 
veteran developed a skin rash and was later diagnosed with 
tinea versicolor.  In November 1972, the RO granted service 
connection for tinea versicolor and assigned a zero percent 
evaluation.  In October 1981, the RO increased the veteran's 
disability rating to 10 percent.

In October 1996, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected tinea 
versicolor.

VA outpatient record show occasional treatment for and 
complaints of brown scaling patches on the veteran's back and 
shoulders between September 1995 and April 1997.  A history 
of eczema and tinea versicolor was noted.

In February 1997, the veteran was referred by the VA to a 
private physician for treatment of the brown spots on his 
back and shoulders.  Examination revealed a diffuse 
follicular plugging in the area of the back that was itching.  
The physician noted that this is very typical of pityriasis 
pollaris, and that the lesions responded to large quantities 
of Vitamin A.  

That same month, the private physician sent a letter to the 
RO in which he indicated that the veteran's condition 
represents mild pityriasis pollaris, which involves the area 
of the back and causes the follicular pigmentation that the 
veteran has described.  The physician noted that he found no 
indication of a fungus infection on the back.


In June 1997, the RO denied the veteran's claim of 
entitlement to an increased evaluation for tinea versicolor.  
The veteran subsequently disagreed with this decision, 
contending that his skin condition itches constantly, and 
irritates him to the point that he loses sleep, which in turn 
interferes with his employment.

In June 1998, this case was remanded by the Board for further 
development.  The RO was instructed to obtain recent medical 
treatment records and to schedule the veteran for a VA 
examination with a specialist in dermatology to determine the 
nature and extent of the veteran's tinea versicolor.  The VA 
examiner was to characterize any and all skin disorders 
present, and indicate what symptoms are attributable to tinea 
versicolor.  In particular, the examiner was asked to address 
any signs of constant itching.

Additional VA treatment records dated in December 1997 show 
that on that date the veteran complained of dry skin on his 
feet.  Later records dated in that same month note a 
diagnosis of eczema.

In December 1998, a VA examination was conducted.  The 
veteran reported that he experiences a rash that comes out in 
the summer but not the winter.  The VA examiner noted that 
the veteran is always pruritic, but that the cutaneous 
surface was completely clear on the day of examination.  The 
examiner found no ulceration, exfoliation, or crusting, and 
no associated systemic or nervous manifestations.  The 
examiner diagnosed the veteran with tinea versicolor by 
history and pruritus of unknown origin.

Analysis

The Board, in evaluating the veteran's claim, places great 
weight of probative value on the December 1998 VA 
examination, which was specifically ordered by the Board in 
order to evaluate the manifestations of the veteran's 
service-connected skin disability.  The VA examiner also that 
the veteran had no ulceration, exfoliation, or crusting, and 
no associated systemic or nervous manifestations.  In fact, 
the examiner found no evidence at all of the veteran's 
disability, as his cutaneous surface was completely clear on 
the day of examination.  

The Board recognizes and does not dispute the veteran's 
contention that he experiences constant itching, which, if 
such were due to the service-connected skin disorder, would 
warrant a 30 percent disability rating.  However, the 
veteran's private physician, in February 1997, specifically 
did not ascribe the veteran's itching to tinea versicolor but 
rather to pityriasis polaris.  Moreover, in December 1998, 
the VA dermatology examiner found the veteran's pruritus to 
be of unknown origin.  A diagnosis of tinea versicolor was 
noted but the examiner failed to link the veteran's reported 
symptomatology to this service-connected disability.  
The VA examiner thus found that the veteran's constant 
pruritus could not be attributed to his service-connected 
tinea versicolor  Accordingly, the Board concludes that any 
itching experienced by the veteran is not due to his service-
connected disability. 

The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  In 
this case, the examiner acknowledged a seasonal aspect of the 
veteran's disability.  The Board notes, however, that 
although the veteran indicated that symptoms of his tinea 
versicolor were present in the summer and not the winter, 
there are no treatment records or other medical evidence to 
support that contention.  Also, although the veteran contends 
that the service-connected tinea causes constant itching, 
this appears to be inconsistent with his report to the 
examining physician that a rash appears during the summer but 
not in the winter.

In short, he Board has reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
increased evaluation, because the objective medical evidence 
of record does not show that the veteran's tinea versicolor 
is manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  As described above, the VA 
examiner found that the veteran's tinea versicolor was 
essentially asymptomatic with no evidence of ulceration, 
exfoliation, or crusting.  Accordingly, the veteran's claim 
of entitlement to an increased evaluation is denied.

Extraschedular rating

The Board notes that the RO, in the Statement of the Case in 
July 1997, concluded that an extraschedular evaluation was 
not warranted for the veteran's tinea versicolor.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321.  As noted above, 
the RO has addressed the matter of the assignment of an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Although the veteran has claimed that his 
disability results in a lack of sleep, and that this lack of 
sleep causes him difficulties at work, the medical evidence 
of record fails to demonstrate that the veteran's medical 
condition is such that he can not maintain employment.  While 
the Board acknowledges the veteran's assertions that the 
symptomatology of his disability may at times cause him 
difficulties at work, this impairment is already contemplated 
by the applicable schedular criteria.  The record also does 
not demonstrate that he has required any recent 
hospitalization for his service-connected skin disability.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, an extraschedular evaluation is not warranted.



ORDER

Entitlement to an increased evaluation for tinea versicolor 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes in passing that the December 1998 examination report did not indicate that the veteran's 
skin bore any scratch marks or other evidence of constant itching.  However, the Board's decision is based on 
the conclusion that constant itching, if present, is due to causes other than the service-connected disability.

